The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s RCE dated 02/02/2021.
4.	Claims 1 and 5-15 are currently pending.
5.	Claims 1 and 15 have been amended.
6.	Claims 2-4 have been cancelled.

Continued Examination Under 37 CFR 1.114
7.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2020 has been entered.
 
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 20050193953) in view of Nakagawa (US 6561484).  
Regarding claim 1, Makino teaches a plasma processing apparatus configured to perform plasma processing on a target object (a vacuum apparatus… [with] a sample stand on which a sample to be processed is placed and facing to a plasma generated) [abstract].  The plasma processing apparatus comprises a processing vessel (processing chamber portion 500) [0105] with a sidewall (outer chambers 511, 512) [0106].  The sidewall has a first opening (the opening closed by gate valve 514, shown in below annotated Fig. 5A) through which the processing target is carried in and carried out (the wafer is transported to the sample stand 504 from the transport chamber 112 past gate valve 514) [0105].  
Makino also teaches a mounting table provided within the processing vessel (sample stand 504 which is in the processing chamber 500, shown in Fig. 5A) [0105].  Makino further teaches a shield member provided along an inner surface of the sidewall (inner chamber 509 provided in the inside of the outer chamber 511… where the plasma is generated) [0115].  The inner chamber corresponds to a shield member because it conductive with the outer chambers (511, 512) and assumes a given 
The shield member (inner wall 509) surrounds the mounting table (sample stand 504) as can be seen in Fig. 5A.  The shield member is also provided with a second opening facing the first opening, as seen in below annotated Fig. 5A.   The two openings are in line with each other, i.e. facing each other. 

    PNG
    media_image1.png
    575
    788
    media_image1.png
    Greyscale

Makino also teaches a shutter for the second opening of the shield member (process gate valve 513 which allows the communication and interruption of the inside and the outside of the inner chamber) [0132].  The apparatus of Makino also has a first driving unit configured to move the shutter up and down (portion of drive means 521 for 
Although the claims do not specifically require the second upper driving shaft and 
Although taught by Makino, Nakagawa also teaches a second driving unit (10a/10b/11) is equipped with a second upper driving shaft and a second lower driving shaft configured to press the shutter toward the shield member (piston, 10a is shaft shape, has an upper and lower portion, and functions as part of the actuator 30 as a driving shaft to drive the gate valve outward horizontally, analogous to the gate valve of Makino) [fig 2 & col 1, lines 15-20].
Makino and Nakagawa are analogous art in the field of gate valves for vacuum apparatuses.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Makino to further comprise the actuator and driving shaft of Nakagawa.  One would be motivated to make this combination because Nakagawa teaches that the embodiments of the present gate valve cancel out differential pressure and allow the valve plates to be lightweight and have low rigidity [C4 L25-32].  
Although taught by the cited prior art, the claim limitations “configured to be moved up and down,” “configured to move the shutter up and down,” “configured to move the shutter in a forward and backward direction with respect to the shield member,” and “configured to press the shutter toward the shield member” are functional limitations and do not impart any additional structure.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. The shutter of Makino (process gate valve 513 of Fig. 5A) is configured to move up and down because it is connected to a drive means 521 for moving the process gate valve 513 in the vertical as well as the horizontal direction [0134].  For this reason, the apparatus of Makino also has a first driving unit configured to move the shutter up and down.  
It is noted the language “configured to perform a plasma processing on a processing target object,” “through which the processing target object is carried-in and carried-out” is a statement of intended use that does not result in a structural difference between the claimed invention and the prior art, and does not further limit the scope of the claim.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (see MPEP § 2114 II.).  The apparatus of Makino is suitable for these intended uses because it is a vaccum apparatus… [with] a sample stand on which a sample to be processed is placed and facing to a plasma generated) [abstract].  It is further capable because it has a first and second opening (above annotated Fig. 5A) through which the wafer is transported to the sample stand 504 from the transport chamber 112 past gate valve 514 [0105].  
Regarding claim 15, Makino teaches a plasma processing apparatus configured to perform plasma processing on a target object (a vaccum apparatus… [with] a sample stand on which a sample to be processed is placed and facing to a plasma generated) [abstract].  The plasma processing apparatus comprises a processing vessel (processing chamber portion 500) [0105] with a sidewall (outer chambers 511, 512) [0106].  The sidewall has a first opening (the opening closed by gate valve 514, shown in below annotated Fig. 5A) through which the processing target is carried in and carried out (the wafer is transported to the sample stand 504 from the transport chamber 112 past gate valve 514) [0105].  
Makino also teaches a mounting table provided within the processing vessel (sample stand 504 which is in the processing chamber 500, shown in Fig. 5A) [0105].  Makino further teaches a shield member provided along an inner surface of the sidewall (inner chamber 509 provided in the inside of the outer chamber 511… where the plasma is generated) [0115].  The shield member is provided along an inner surface of the sidewall because it is inside the inner chamber and contacts the sidewall via the base plate 524, as can be seen in Figs. 5A and 5B.  
The shield member (inner wall 509) surrounds the mounting table (sample stand 504) as can be seen in Fig. 5A.  The shield member is also provided with a second opening facing the first opening, as seen in below annotated Fig. 5A.   The two openings are in line with each other, i.e. facing each other. 

    PNG
    media_image1.png
    575
    788
    media_image1.png
    Greyscale

Makino also teaches a shutter for the second opening of the shield member (process gate valve 513 which allows the communication and interruption of the inside and the outside of the inner chamber) [0132].  The apparatus of Makino also has a first driving unit configured to move the shutter up and down (drive means 521 for moving the process gate valve 513 in the vertical as well as the horizontal direction) [0134], and close the gate valve as shown in Fig. 5A. One of ordinary skill in the art would understand from this disclosure that the shutter (gate valve 513) moves up and down relative to the shield (509), wherein the driving unit (drive means 521 for moving the process gate valve 513 in the vertical direction as well as the horizontal direction) is equipped with a first driving shaft (vertical shaft depicted in fig 5A) which is connected to a connection portion of the shutter (513) and is configured to move the shutter up and down (for moving the process gate valve 513 in the vertical direction) [fig 5A & 0134], 
Although the claims do not specifically require the second upper driving shaft and the second lower driving shaft to be separable, it would have been obvious to one having ordinary skill in the art at the time of the invention to make said structures separable, since it has been held that making a formerly integral structure separable involves only routine skill in the art [MPEP 2144.04].
Although taught by Makino, Nakagawa also teaches a driving unit (10a/10b/11) is equipped with a second upper driving shaft and a second lower driving shaft configured to press the shutter toward the shield member (piston, 10a is shaft shape, has an upper and lower portion, and functions as part of the actuator 30 as a driving shaft to drive the gate valve outward horizontally, analogous to the gate valve of Makino) [fig 2 & col 1, lines 15-20].

Although taught by the cited prior art, the claim limitations “configured to be moved up and down,” “a driving unit configured to move, when closing the second opening, the shutter up from a first region lower than the second opening to a second region which faces the second opening with a gap therebetween and press the shutter located at the second region toward the shield member, and configured to release, when opening the second opening, the pressing of the shutter toward the shield member and move the shutter down to the first regionand,” and  “configured to press the shutter toward the shield member” are functional limitations and do not impart any additional structure.  
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations. 
.  
10.	Claim 5, 6, 9, 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 20050193953) in view of Nakagawa (US 6561484) as applied to claim 1 above, and further in view of Shimizu (US 20150129129) with evidentiary support from Nishino (US 20130162142).   
Regarding claim 5, modified Makino teaches the limitations of claim 1.  
Makino does not teach the limitation of a conductive member provided at the shield member to surround the second opening.
Shimizu teaches a plasma processing apparatus with a shield member and shutter analogous to the instant claimed shield member and shutter [abstract]. Shimizu 
Shimizu and Makino are analogous art in the field of plasma processing apparatuses with inner shield closed by valve structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Makino with the contactors of Shimizu surrounding the second opening.  One would be motivated to make this combination because Shimizu teaches that the contactor 72 only contacts the shield member, which prevents particles from being formed from the shutter 60 and shield member 70 [0075].  Shimizu also teaches that when the contactor 72 is exhausted, only the contactor 72 can be exchanged. Accordingly, the shutter 70 can be provided at a lower cost than a shutter 70 formed of HASTELLOY in entirety [0076].  
Regarding claim 6, modified Makino teaches the limitations of claim 1.  
Makino does not teach the limitations of a conductive member provided at the shutter to surround a region of the shutter corresponding to the second opening
Shimizu teaches a plasma processing apparatus with a shield member and shutter analogous to the instant claimed shield member and shutter [abstract]. Shimizu further teaches a conductive member (spiral contractor 72 of Fig. 9 that is a conductive 
Shimizu and Makino are analogous art in the field of plasma processing apparatuses with inner shield closed by valve structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Makino with the contactors of Shimizu surrounding the second opening.  One would be motivated to make this combination because Shimizu teaches that the contactor 72 only contacts the shield member, which prevents particles from being formed from the shutter 60 and shield member 70 [0075].  Shimizu also teaches that when the contactor 72 is exhausted, only the contactor 72 can be exchanged. Accordingly, the shutter 70 can be provided at a lower cost than a shutter 70 formed of HASTELLOY in entirety [0076].  
Regarding claim 8, modified Makino teaches the limitations of claim 1.  
Makino further teaches the limitation wherein the shutter is disposed at an outside of the shield member.  
Makino teaches a shield member provided along an inner surface of the sidewall (inner chamber 509 provided in the inside of the outer chamber 511… where the 
Regarding claim 9, modified Makino teaches the limitations of claim 1.  
Makino does not teach the limitation wherein a film made of yttria is formed on a surface of the shutter or oxidation treatment is performed on the surface of the shutter.
Shimizu further teaches that surface of the shutter (70) is coated with a yttria film [0080].  
Shimizu and Makino are analogous art in the field of plasma processing apparatuses with inner shield closed by valve structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Makino to have the shutter coated with a yttria film, as taught by Shimizu.  Evidentiary support for using a yttria coating can be found in Nishino, who teaches that for a plasma-resistant member, a thermal-sprayed film of yttrium oxide Y.sub.2O.sub.3 is recently widely used [0005].  
One of ordinary skill in the art would be motivated to make this combination because doing so would be using an art recognized coating material for the intended purpose of coating a shutter in a plasma processing apparatus.  Per MPEP 2144.07, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent 
Regarding claim 10, modified Makino teaches the limitations of claim 1.  
Makino does not teach the limitation wherein a film made of yttria is formed on a surface of a main body of the shield member or oxidation treatment is performed on the surface of the main body of the shield member.
Shimizu further teaches that the surface of the main body of the shield member may be coated with a yttria film [0059].  
Shimizu and Makino are analogous art in the field of plasma processing apparatuses with inner shield closed by valve structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Makino to have the shield member coated with a yttria film, as taught by Shimizu.  Evidentiary support for this combination can be found in Nishino, who teaches that for a plasma-resistant member, a thermal-sprayed film of yttrium oxide Y.sub.2O.sub.3 is recently widely used [0005].  

Regarding claim 11, modified Makino teaches the limitations of claim 6.  
Makino does not teach the limitation wherein the conductive member is formed to have a spiral shape around an arc extended in a circumferential direction of the shutter.
As discussed with regard to claim 6, Makino modified by Shimizu teaches a conductive member (spiral contractor 72 of Fig. 9 that is a conductive elastic member) [0081].  Shimizu further teaches that the conductive member (contactor 72) has a spiral shape having an arc extending in the circumferential direction at its center axis [0071] 
Shimizu and Makino are analogous art in the field of plasma processing apparatuses with inner shield closed by valve structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Makino with the contactors of Shimizu formed to have a spiral shape around an arc extended in a circumferential direction of the shutter.  One would be motivated to make this combination because Shimizu teaches that the contactor 72 only contacts the shield member, which prevents particles from being formed from the shutter 60 and shield member 70 [0075].  Shimizu also teaches that when the contactor 72 is exhausted, only the contactor 72 can be exchanged. Accordingly, the shutter 70 can be provided at a lower cost than a shutter 70 formed of HASTELLOY in entirety [0076].  
Regarding claim 12, modified Makino teaches the limitations of claim 6.  
Makino does not teach the limitation wherein the conductive member is arranged in an annular shape.
As discussed with regard to claim 6, Makino modified by Shimizu teaches a conductive member (spiral contractor 72 of Fig. 9 that is a conductive elastic member) [0081].  Shimizu further teaches the conductive member (contactor 72) is formed in a spirally winding a band-like shape [0072]. The conductive member is substantially annular in shape, as can be seen in Fig. 7. 
Shimizu and Makino are analogous art in the field of plasma processing apparatuses with inner shield closed by valve structures.  It would have been obvious to 
Regarding claim 13, modified Makino teaches the limitations of claim 5.  
Makino does not teach the limitation wherein the conductive member is provided detachably from the shield member.
As discussed with regard to claim 5, Makino modified by Shimizu teaches a conductive member (spiral contractor 72 of Fig. 9 that is a conductive elastic member) [0081].  Shimizu further teaches the conductive member (contactor 72) can be exchanged when it is exhausted [0076], i.e. the member can be detached from the shutter.  
Shimizu and Makino are analogous art in the field of plasma processing apparatuses with inner shield closed by valve structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Makino with the contactors of Shimizu provided detachably from the shield member. One would be motivated to make this combination because Shimizu teaches that the contactor 72 only contacts the shield member, which prevents particles from being formed from the shutter 60 and shield member 70 [0075].  
Regarding claim 14, modified Makino teaches the limitations of claim 5.  
Makino does not teach the limitation wherein the conductive member is fixed to the shield member by screwing.
As discussed with regard to claim 5, Makino modified by Shimizu teaches a conductive member (spiral contractor 72 of Fig. 9 that is a conductive elastic member) [0081].  Shimizu teaches a modification of the shield (60) where a member (78) is connected to the top portion of the shield (60) via screws (79).  This is shown in Fig. 24 [0130].  The member (78) is electrically conductive and electrically connected to the contactor (72) [0131].  The member (78) corresponds to another part of the instant claimed conductive member.  
Shimizu and Makino are analogous art in the field of plasma processing apparatuses with inner shield closed by valve structures.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of Makino with the contactors of Shimizu provided detachably from the shield member. One would be motivated to make this combination because Shimizu teaches that the contactor 72 only contacts the shield member, which prevents particles from being formed from the shutter 60 and shield member 70 [0075].  Shimizu also teaches that when the contactor 72 is exhausted, only the contactor 72 can be exchanged. Accordingly, the shutter 70 can be provided at a lower cost than a shutter 70 formed of HASTELLOY in entirety [0076].  Further, the contactor 72 provided .  
11.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makino (US 20050193953) in view of Nakagawa (US 6561484) as applied to claim 1 above, and further in view of Welch (US 20040083978). 
Regarding claim 7, modified Makino teaches the limitations of claim 1.  
Makino further teaches an elevation driving shaft, shown in below annotated Fig. 5A.  
Makino teaches that the first driving unit elevates the shutter up and down (the gate valve 513 is moveable in a vertical as well as horizontal directions by the drive means 521) [0134], and that the gate valve is moved to a position such that the gate valve doesn’t come into contact with a robot arm during loading and unloading of the substrate [0134], which one of ordinary skill in the art would understand to mean moving the gate vale down below the openings for loading and unloading.  

    PNG
    media_image2.png
    575
    779
    media_image2.png
    Greyscale

Makino does not teach the limitation wherein the first driving unit is equipped with multiple elevation driving shafts.  
Welch teaches a double slit valve door for a plasma processing.  Welch teaches a pair of door lift rods (200 and 210) that fit into the passage door (60 of Fig. 2), which corresponds to the instant claimed shutter because it covers and overlaps a slit opening (52) [0024]. Welch teaches that the support for the door prevents lateral movement of the door and assists in positioning it precisely in its down position against a hard stop [0012].  The two door lift rods correspond to the instant claimed “multiple driving shafts,” and they are configured to press the shutter (passage door 60 of Fig. 5) towards a shield member (Liner assembly 50 of Fig. 5), as can be seen in Fig. 5.  
Welch and Shimizu are analogous art in the field of plasma processing apparatuses with actuated shutters.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 

Response to Arguments
12.	Applicant's arguments, see Remarks, filed 12/30/2020, with respect to the rejection of claim(s) 1 and 5-15 under 35 USC 103 have been fully considered but they are not persuasive. 
Applicant argues that Makino/Kurita/Nakagawa fail to teach the positional relationship of the first and second driving units. Specifically, “the second lower driving shaft is disposed to be able to press the connection portion of the shutter”. 
In response, examiner disagrees. Makino teaches a second driving shaft (horizontal portion of shaft depicted in fig 5a) comprising a second upper driving shaft (upper portion of horizontal shaft) and a second lower driving shaft (lower portion of horizontal shaft) [fig 5A]. As such, the claimed configuration is taught.
Furthermore, in response to applicant's argument that claimed configuration has effects that could not be obtained, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Benjamin Kendall/Primary Examiner, Art Unit 1718